NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 20-3044
                                 __________

                          RANCOURT WOODELL,
                                       Appellant

                                       v.

      DR. STEPHEN WEINER, M.D.O.; PHYSICIAN ASSISTANT STEPHEN
  KAMINSKY; LICENSED NURSE PRACTITIONER JEANNE DE FRANGESCO;
CORRECTIONS HEALTH CARE ADMINISTRATOR JOE KORSZNIAK; REGISTER
  NURSE SUPERVISOR BOB GROSSMAN; TOMASZ BORZECKI, L.P.N.; SAM
 DOE, L.P.N.; JAMIE LINK, R.N.; SUPERINTENDENT CYNTHIA LINK; DEPUTY
  SUPERINTENDENT LAURA BANTA; DEPUTY SUPERINTENDENT GEORGE
  ONDREJKA; JOSEPH TERRA (now Deputy Superintendent); SUPERINTENENT
 TAMMY FERGUSON; DEPUTY SUPERINTENDENT MANDY SIPPLE; now acting
CORRECTION HEALTH CARE ADMINISTRATOR, DONNA VERNER; PA.D.O.C.
CHIEF GRIEVANCE & APPEALS COORDINATOR, JOHN SILVA (m.s. Silvia); and
 PA D.O.C. CHIEF GRIEVANCE & APPEALS COORDINATOR, JOHN SILVA (m.s.
   Silvia); and PA D.O.C. BUREAU OF HEALTH CARE SERVICES, sued in their
                          individual and official capacities
                     ____________________________________

                On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                    (D.C. Civil Action No. 2-18-cv-01098)
                 District Judge: Honorable Edward G. Smith
                 ____________________________________

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              September 7, 2022

      Before: GREENAWAY, JR., PORTER, and NYGAARD, Circuit Judges

                       (Opinion filed: December 6, 2022)
                                       ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Pro se appellant Rancourt Woodell appeals the District Court’s order dismissing

his fifth amended complaint. For the reasons discussed below, we will affirm.

       Woodell, a prisoner held first at SCI-Graterford and then SCI-Phoenix, filed a

complaint that alleged that numerous prison employees had provided him inadequate

medical care. In Woodell’s operative fifth amendment complaint—the District Court had

dismissed Woodell’s previous complaints, each time providing leave to amend—he

alleged that the defendants had failed to properly treat his seizures and a urologic issue.

       These allegations are discussed at some length in the District Court’s opinion; a

brief summary will suffice here. Woodell claimed that the defendants had arranged for

him to receive brain surgery in 2016. He alleged that, after that surgery, the defendants

had provided him with the wrong medication, and had also prescribed improper doses of

other medication. He also claimed that, on one occasion, a nurse had restrained him

during a seizure. Further, he alleged that the defendants delayed diagnosing his urologic

condition. In addition to naming the doctors and nurses involved in his treatment,

Woodell sued prison administrators who denied his grievances and supervisory

personnel.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
       The District Court dismissed the complaint for failure to state a claim, determining

that further amendment would be futile. Woodell appealed.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s ruling. See Dooley v. Wetzel, 957 F.3d 366, 373–74 (3d Cir. 2020);

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). To avoid dismissal, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal

quotation omitted). It is not enough for a plaintiff to offer only conclusory allegations or

a simple recital of the elements of a claim. See Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). 1

       We agree with the District Court’s analysis. In the main, Woodell alleges that the

medical care he received was inadequate under the Eighth Amendment. To succeed on

an Eighth Amendment claim for deficient medical care, “a plaintiff must make (1) a

subjective showing that the defendants were deliberately indifferent to his or her medical

needs and (2) an objective showing that those needs were serious.” Pearson v. Prison

Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quotation marks and alterations omitted).

As the District Court pointed out, Woodell acknowledged that he “did receive and/or had

not been denied medical care,” and that his claim was that he “received a different form

of treatment that was not effective adequate treatment.” ECF No. 105 at 4. However,


1
  In dismissing Woodell’s amended complaint, the Court concluded that a variety of
claims were barred by the two-year statute of limitations. See ECF No. 89. By not
meaningfully addressing this ruling in his opening brief, Woodell has forfeited review.
See Skretvedt v. E.I. DuPont De Nemours, 372 F.3d 193, 202–03 (3d Cir. 2004).
                                               3
“[w]here a prisoner has received some amount of medical treatment, it is difficult to

establish deliberate indifference, because prison officials are afforded considerable

latitude in the diagnosis and treatment of prisoners.” Palakovic v. Wetzel, 854 F.3d 209,

227 (3d Cir. 2017).

       The District Court rightly focused on that latitude in dismissing Woodell’s claims.

For instance, Woodell complained that, after his operation, his prison doctor should have

prescribed a different medication. But he did not allege that this prescription violated

professional standards of care or that his doctor did not exercise medical judgment. See

Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[I]t is well

established that as long as a physician exercises professional judgment his behavior will

not violate a prisoner's constitutional rights”). The same goes for his claim that the

prison doctor tried to treat him with Librium and, when that caused a harmful side effect,

ordered the use of Ativan. See id.

       Likewise, while he alleges that the prison doctor later prescribed an excessive dose

of a medication, “[a]llegations of mere negligent treatment or even medical malpractice

do not trigger the protections of the Eighth Amendment.” Palakovic, 854 F.3d at 227.

Similarly, even if it were medically improper to restrain his hands during a seizure,

Woodell does not allege that he suffered any adverse effect, much less that the nurse who

did so “kn[ew] of and disregard[ed] an excessive risk to [his] health or safety.” Farmer v.

Brennan, 511 U.S. 825, 837 (1994).

       Woodell also alleged that the defendants inadequately treated his urologic issue.

However, his allegations describe regular care from numerous doctors, including
                                             4
specialists, during the relevant period. More specifically, in May 2017, his neurologist

promised to speak to the prison doctor about a consult with a urologist. In July and early

August 2017, he received urologic treatment from different prison doctors, and in August

he consulted with a urologist, who ordered tests. Those tests were performed a little

more than a month later, and the urologist prescribed medication. Eventually, the

urologist diagnosed him with neurogenic bladder, and recommended further consultation

with Woodell’s neurologist. The neurologist then prescribed a different medication. We

agree with the District Court that the defendants, in providing this treatment and

arranging for Woodell to see specialists, did not act with deliberate indifference. While

Woodell wanted the appointments to be scheduled sooner, he did not allege that any

delays were motivated by non-medical reasons. See Rouse v. Plantier, 182 F.3d 192, 197

(3d Cir. 1999).

       We also agree with the District Court that Woodell failed to state a claim to the

extent that he alleged that non-medical defendants violated his Eighth Amendment rights

by denying his grievances in which he challenged the medical care he was receiving from

medical personnel. See Parkell v. Danberg, 833 F.3d 313, 336 (3d Cir. 2016). Further,

since Woodell failed to plead an underlying constitutional violation, his claims of

supervisory liability also fail. See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d

Cir. 2010). He also failed to plausibly allege a claim of retaliation because he did not

allege causation, see generally Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016), and

the District Court correctly held that the Commonwealth defendants sued in their official

capacities were immune from suit, see Downey v. Pa. Dep’t of Corr., 968 F.3d 299, 310
                                             5
(3d Cir. 2020); Karns v. Shanahan, 879 F.3d 504, 519 & n.5 (3d Cir. 2018). Finally,

because the District Court had already provided Woodell numerous opportunities to

amend, we conclude that it did not abuse its discretion in declining leave to amend once

more. 2

          Accordingly, we will affirm the District Court’s judgment in full. 3




2
  To the extent that Woodell raised any other claims, we agree with the District Court’s
disposition. We also note that, while Woodell objects to the District Court’s failure to
discuss a so-called certificate of merit, he did not attach that document to his fifth
amended complaint, despite the District Court’s instructions to file an all-encompassing
complaint. See ECF No. 104; see also U.S. ex rel. Atkinson v. PA. Shipbuilding Co., 473
F.3d 506, 517 (3d Cir. 2007). In any event, that letter, from his neurologist, merely states
that “[g]iven [appellant’s] current place of residence, it has been difficult for me to
manage Mr. Woodell’s epilepsy and his other neurological conditions since the patient
and I do not have a direct line of communication.” 3d Cir. ECF No. 35 at 66. This does
not advance Woodell’s claim of deliberate indifference.
3
  In connection with the medical claims at issue in this appeal, Woodell has filed a
motion for medical injunctive relief. In light of our disposition of this appeal, we deny
that motion.
                                                6